IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of               :               No. 131 DB 2022 (No. 52 RST 2022)
                               :
DANIELLE SUZANNE PY-SALAS      :               Attorney Registration No. 200156
                               :
PETITION FOR REINSTATEMENT     :
FROM ADMINISTRATIVE SUSPENSION :               (Out of State)




                                       ORDER


PER CURIAM


       AND NOW, this 10th day of November, 2022, the Report and Recommendation of

Disciplinary Board Member dated November 1, 2022, is approved and it is ORDERED

that DANIELLE SUZANNE PY-SALAS, who has been on Administrative Suspension, has

demonstrated that she has the moral qualifications, competency and learning in law

required for admission to practice in the Commonwealth, shall be and is, hereby

reinstated to active status as a member of the Bar of this Commonwealth. The expenses

incurred by the Board in the investigation and processing of this matter shall be paid by

the Petitioner.